Citation Nr: 0409376	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Pittsburgh, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to service connection for generalized anxiety 
with multiple phobias, claimed as PTSD.  

In March 2003, the veteran indicated that he was seeking non-
service connected pension.  This claim is referred back to 
the RO for proper adjudication.


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

The veteran claimed that in October 1945, while stationed in 
Buckner Bay in Okinawa, Japan, his YOG 75 Naval oiler ship 
was hit by a typhoon and broke apart.  As a result of this 
experience, the veteran reported that he developed a phobia 
of storms, dark clouds and thunder and lightening.  However, 
the veteran's stressor information has not been verified.  
The RO shall request historical records from the Navy to 
determine if any small crafts, such as a YOG 75, were lost in 
October 1945, in Buckner Bay in Okinawa, Japan.








To ensure full compliance with due process requirements 
afforded the veteran, the case is hereby REMANDED to the RO 
for the following development:

1.	The RO should request historical 
records from the 
Navy to determine if any small crafts, 
such as a YOG 75, were lost in October 
1945, in Buckner Bay in Okinawa, Japan.  
These records should be requested from the 
Naval Military Personnel Command (NMPC-3), 
Navy Department, Washington, D.C. 20370-
5300.  
According to the veteran's DD-214, he was 
attached to AdmComServRonTen, and operated 
on a YOG 75.    

2.   Following completion of the 
development above, the RO should re-
adjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disability, including PTSD.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding 
entitlement to service connection for a 
psychiatric disability, including PTSD, 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

3.  The RO must ensure that all provisions 
of the Veterans Claims Assistance Act of 
2000 are properly applied in the 
development of the claim.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




